Citation Nr: 0921071	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-10 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD (and 
associated alcoholic manifestations).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
November 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The case was remanded in June 2006 and 
July 2007 by the Board for further evidentiary development.  
All actions required by the remand orders have been 
satisfied.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board will adjudicate the other matter on appeal, a 
dispute on the payment of attorney fees, in a separate 
decision.  


FINDING OF FACT

The preponderance of the medical evidence of record shows 
that the Veteran's alcohol abuse was a manifestation of his 
service-connected PTSD; and that while there is some 
contradiction as to if PTSD directly caused hypertension, the 
preponderance of the medical evidence shows that the 
Veteran's alcohol use did play a causal role in the 
development of the hypertensive vascular disorder.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A;  38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
hypertension.  Therefore, no further development is needed 
with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation). The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended 
regarding the provisions applicable to aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  Under the changes, the section heading of 38 
C.F.R. § 3.310 was re-titled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph 
(b) of 38 C.F.R. § 3.310 was re-designated as paragraph (c), 
and a new paragraph (b) was added as follows: Aggravation of 
nonservice-connected disabilities. Any increase in severity 
of a nonservice- connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that compensation could not be awarded pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a 
primary alcohol abuse disability incurred during service or 
for any secondary disability that resulted from primary 
alcohol abuse during service.  The opinion of the court 
stated that there can be service connection for compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a non-willful misconduct, service-
connected disability.  The opinion went on to point out, 
however, that Veterans may only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder." An award of compensation on 
such a basis would only result "where there is clear medical 
evidence establishing the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."

Analysis

The Veteran contends that he developed cardiovascular disease 
as a result of his service-connected PTSD.  Specifically, he 
contends that alcohol and drug abuse, allegedly caused by 
PTSD, were causative factors in the onset of hypertension.  

Generally speaking, drug and/or alcohol abuse is considered 
to be willful misconduct on the part of the Veteran, and as 
such, acts as a bar to VA benefits.  See Allen, supra.  When, 
however, the substance abuse can be attributed to service-
connected disability (that is, it is not a primary 
diagnosis), it can be considered in assessing a claim for 
secondary causation.  Id.  Thus, the Board does not dismiss 
the Veteran's allegations on a legal matter, and will proceed 
to a discussion of the factual merits.  

The Veteran had cardiac surgery prior to entry into service; 
however, he was found fit for military duty and had no 
cardiac difficulties during his very short period of active 
duty (roughly six months).  Regarding a current disability, 
the most recent VA examination of record diagnosed the 
Veteran with hypertensive vascular disease in April 2008.  A 
previous VA cardiovascular examination, dated in 2006, 
conducted blood pressure findings over a series of several 
days, and hypertension was also diagnosed at this time.  
Regarding additional cardiac disability, the April 2008 
report specifically stated that the Veteran's pre-service 
ventricular septal defect had been corrected prior to 
service, and that coronary artery disease, myocardial 
ischemia, and myocardial infarction were not present.  

The 2008 report addressed hypertension, and with regard to a 
relationship to alcohol abuse, the examiner stated that 
alcohol can increase the risk of developing hypertension and 
that, with regard to the Veteran's condition, "any doubt" 
was "resolved in the Veteran's favor." Indeed, the examiner 
stated, in regard to the posed question of if alcohol use was 
related to hypertension that the answer was a "strong yes."  
That is, this examiner gave an unequivocal opinion which 
linked the onset of hypertension with the Veteran's alcohol 
abuse.  

As stated, alcohol abuse, on its own, is not something on 
which service connection can be granted, and thus secondary 
conditions which arise from such abuse, generally, also 
cannot be service-connected.  In this instance, however, 
there is strong evidence in the file to show that the 
Veteran's documented alcohol abuse is a direct manifestation 
of his service-connected PTSD.  A VA rating decision, dated 
in February 2006, denied service connection for alcoholism as 
secondary to PTSD.  This decision was never appealed.  
Subsequent to this action, however, the Veteran submitted 
statements of his treating VA psychiatrist in which alcohol 
use was directly stated to be a manifestation of PTSD.  
Specifically, a letter from a Dr. N, Chief of the Mental 
Health Service for VA's Eastern Colorado Health Care System, 
stated that "PTSD impacted his past alcohol and substance 
abuse," as well as stating that PTSD was a causal factor in 
the onset of hypertension.  This assessment is supported by 
two other opinions, one of an occupational physician who, in 
a February 2007 report, stated that it is "quite possible" 
that PTSD "has substantially aggravated or accelerated the 
development of hypertension."  The other opinion, dated in 
March 2007, is from a VA psychiatrist , and provides a 
positive nexus between PTSD and hypertension, with specific 
reference being made to the Veteran's history of abuse of 
toxic substances as a manifestation of PTSD.  

The April 2008 VA cardiology report diagnosed hypertension as 
a result of alcohol abuse, and there are several competent 
medical opinions of record which link alcohol abuse with 
service-connected PTSD.  It is noted that the April 2008 
report did not find a link between PTSD and chronic 
hypertension (stating that stress would, most likely, not be 
causative of a long course of elevated blood pressure).  
However, the fact that there is a strong likelihood that 
alcohol abuse played a causal role in the development of 
hypertension, and that two treating psychiatrists have linked 
the alcohol abuse with PTSD, is highly supportive of the 
Veteran's contention.  Thus, the Board will accept that the 
hypertension was caused by the Veteran's consistent abuse of 
alcohol, and that this abuse was a manifestation of the 
service-connected PTSD.  As such, the claim is granted.  
  

ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD (and 
associated alcoholic manifestations) is granted.  


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


